                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

UNITED STATES,                      )                Criminal Action No. 6:93-cr-00232-JMC-1
                                    )
                  v.                )                    Civil Action No. 6:16-cv-03226-JMC
                                    )                     ORDER AND OPINION
CARLOS DEMOND ROBINSON,             )
                                    )
                  Defendant.        )
___________________________________ )

       Defendant Carlos Demond Robinson is a prisoner currently serving a sentence of nine

hundred sixty (960) months in the Bureau of Prisons. See United States v. Robinson, Crim. No.

6:03-cr-00616-HMH-1, ECF No. 123 (D.S.C. Dec. 17, 2004).

       This matter is before the court on Robinson’s “Motion for a Writ of Error Corram [sic]

Nobis or ‘All Great Writ Act’ U.S.C. § 1651(a)” to “Attack [] a Prior Sentence Where an Illegal

Prior was Used to Enhance Petitioner’s Current Sentence Pursuant to ‘Audita Querela’ or a ‘Writ

of Error Coram Nobis § 1651(a).” (ECF No. 56.) Citing to Bailey v. United States, 516 U.S. 137

(1995), Robinson “seeks to set-aside his sentence on the grounds ‘that the sentence was imposed

in violation of the [C]onstitution or the laws of the United States and that the court imposed a

sentence that was in excess of the maximum authorized by law and is subject to change under

collateral attack as provided in this motion.[’]” (ECF No. 56 at 10 (quoting Davis v. United States,

417 U.S. 333 (1974)).) For the reasons set forth below, the court DENIES Robinson’s Motion.

               I.     RELEVANT BACKGROUND TO PENDING MOTION

       On September 21, 1993, the Grand Jury named Robinson in a Superseding Indictment for

one (1) count of crack distribution in violation of 21 U.S.C. § 841(a)(1) and one (1) count of

knowingly using and carrying a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. 924(c)(1). (ECF No. 13.) On December 20, 1993, Robinson signed a


                                                 1
written plea agreement (ECF No. 15 at 6) agreeing to plead guilty to the § 924(c)(1) firearm offense

of the Superseding Indictment (the “1993 conviction”). On May 4, 1994, the court sentenced

Robinson to imprisonment for a term of sixty (60) months. (ECF No. 21.) The court entered the

Judgment on May 9, 1994. (Id.) Robinson did not file an appeal.

       In 2002 and 2003, Robinson allegedly distributed a large amount of crack while possessing

numerous weapons. (See, e.g., Crim. No. 6:03-cr-00616-HMH, ECF No. 159 at 4–5 ¶¶ 1–7.)

Thereafter, on February 10, 2004, the Grand Jury named Robinson in a Superseding Indictment

containing the following seven (7) counts:

   (1) That beginning at a date unknown to the Grand Jury, but from at least early 2002,
       and continuing thereafter up to and including the date of this indictment, in the
       District of South Carolina, the Defendants, CARLOS DEMOND ROBINSON and
       WISTER PATRICK GATES did knowingly and intentionally conspire,
       confederate, agree together and have tacit understanding with each other and with
       various other persons known and unknown to the Grand Jury, knowingly,
       intentionally, and unlawfully to distribute and to possess with intent to distribute
       50 grams or more of cocaine base, commonly known as "crack" cocaine, and a
       quantity of cocaine, both Schedule II controlled substances, in violation of Title 21,
       United States Code, Sections 841(a)(l), 841(b)(l)(A) and 841(b)(l)(C); All in
       violation of Title 21, United States Code, Section 846.

   (2) That on or about February 2, 2003, in the District of South Carolina, the Defendant,
       CARLOS DEMOND ROBINSON knowingly, intentionally and unlawfully did
       possess with intent to distribute 50 grams or more of cocaine base, commonly
       known as "crack" cocaine, and a quantity of cocaine, both Schedule II controlled
       substances and did aid and abet another person in the commission of the aforesaid
       offense; In violation of Title 21, United States Code, Sections 84l(a)(l),
       841(b)(l)(A), and 84l(b)(l)(C) and Title 18, United States Code, Section 2.

   (3) That on or about February 2, 2003, in the District of South Carolina, the Defendant,
       CARLOS DEMOND ROBINSON knowingly did use and carry firearms during
       and in relation to, and did possess the firearms in furtherance of, a drug trafficking
       crime for which he may be prosecuted in a court of the United States, and did aid
       and abet another person in the commission of the aforesaid offense; In violation of
       Title 18, United States Code, Sections 924(c)(l) and 2.

   (4) That on or about February 2, 2003, in the District of South Carolina, the defendant,
       CARLOS DEMOND ROBINSON, having been convicted of a crime punishable
       by imprisonment for a term exceeding one year, did knowingly possess in and
       affecting commerce, firearms, that is, two SKS rifles, a Lorcin 9mm pistol, a

                                                 2
       Cobray M-11 9mm pistol, a Phoenix Arms .25 caliber pistol, a Llama .45 caliber
       pistol and assorted ammunition, all of which had been shipped and transported in
       interstate commerce; In violation of Title 18, United States Code, Sections
       922(g)(l) and 924(a)(2).

   (5) That on or about October 30, 2002, in the District of South Carolina, the
       Defendants, CARLOS DEMOND ROBINSON and WISTER PATRICK GATES,
       knowingly, intentionally and unlawfully did possess with intent to distribute 50
       grams or more of cocaine base, commonly known as "crack" cocaine, and a quantity
       of cocaine, both Schedule II controlled substances, and did aid and abet each other
       in the commission of the aforesaid offense. In violation of Title 21 , United States
       Code, Sections 841(a)(l), 841(b)(l)(A), 841(b)(l)(C) and Title 18, United States
       Code, Section 2.

   (6) That on or about October 30, 2002, in the District of South Carolina, the
       Defendants, CARLOS DEMOND ROBINSON and WISTER PATRICK GATES,
       knowingly did use and carry firearms during and in relation to, and did possess the
       firearms in furtherance of, a drug trafficking crime for which they may be
       prosecuted in a court of the United States, and did aid and abet each other in the
       commission of the aforesaid offense; In violation of Title 18, United States Code,
       Sections 924(c)(l) and 2.

   (7) That on or about October 30, 2002, in the District of South Carolina, the
       Defendants, CARLOS DEMOND ROBINSON and WISTER PATRICK GATES,
       having been convicted of a crime punishable by imprisonment for a term exceeding
       one year, did knowingly possess in and affecting commerce, firearms, that is, a
       Taurus 9mm pistol, a Glock Model-21 .45 caliber pistol and assorted ammunition,
       all of which had been shipped and transported in interstate commerce, and did aid
       and abet each other in the commission of the aforesaid offense; In violation of Title
       18, United States Code, Sections 922(g)(l), 924(a)(2) and 2.

(Crim. No. 6:03-cr-00616-HMH, ECF No. 49 at 1–4.) On May 26, 2004, following a jury trial,

Robinson was found guilty on all seven (7) counts of the Superseding Indictment (the “2004

conviction”), two (2) of those counts being in violation of 18 U.S.C. § 924(c)(1)(A), the amended

version of the § 924(c)(1) gun violation Robinson pleaded guilty to in the 1993 conviction. (Crim.

No. 6:03-cr-00616-HMH, ECF No. 84.) On December 17, 2004, the court sentenced Robinson to

nine hundred sixty (960) months of imprisonment. (Crim. No. 6:03-cr-00616-HMH, ECF No.

123.) “The 1993 conviction caused the two § 924(c)(1) convictions in the 200[][4] [][conviction]

to be subsequent offenses and they therefore carried heavier statutory penalties.” (ECF No. 73 at


                                                3
2.) The court entered the Judgment on December 17, 2004. (Crim. No. 6:03-cr-00616-HMH, ECF

No. 123.)

       On December 28, 2004, Robinson appealed his sentence (in the 2004 conviction) to the

United States Court of Appeals for the Fourth Circuit, which affirmed Robinson’s convictions on

March 22, 2007, but vacated his sentence for further consideration on remand.1 (Crim. No. 6:03-

cr-00616-HMH, ECF No. 166.) Thereafter, on June 18, 2007, the court re-sentenced Robinson to

nine hundred sixty (960) months of imprisonment. (Crim. No. 6:03-cr-00616-HMH, ECF Nos.

188, 189.) The court entered the Judgment on June 22, 2007. (Crim. No. 6:03-cr-00616-HMH,

ECF No. 189.) Robinson again appealed to the Fourth Circuit, which affirmed Robinson’s

sentence on February 14, 2008. (Crim. No. 6:03-cr-00616-HMH, ECF No. 215.)

       On December 29, 2011, Robinson filed a “Petition See[k]ing Relief Pursuant to the All

Writs Act, 28 U.S.C. Section 1651(a) in Light of the Supreme Court Ruling in Bailey v. United

States, 516 U.S. 137, 116 S. Ct. 501, 133 L. Ed. 2d 472(1995),” which the court construed as a

petition for writ of error coram nobis. (ECF No. 41.) In his Petition, Robinson sought to set aside

the 1993 conviction for violation of § 924(c)(1). (See ECF No. 41 at 4.) The court issued an Order

denying Robinson’s Petition (ECF No. 42) on February 28, 2012, which was affirmed in an

unpublished, per curiam decision by the Fourth Circuit (ECF No. 49) on August 14, 2012.

       On September 26, 2016, Robinson filed the instant Motion (ECF No. 56) asserting two (2)

primary arguments: (1) “the use of his prior 1993 conviction . . . was impermissible for the court

to accept . . . as an eligible prior used in the enhancement purposes of the petitioner’s current


1
  The Fourth Circuit found that the court committed a statutory error under United States v. Booker,
543 U.S. 220 (2005), by treating “the guidelines as a mandatory limitation on its sentencing
discretion.” United States v. Robinson, 221 F. App’x 236, 244 (4th Cir. 2007). “Under Booker,
‘statutory error occurs when a sentencing court treats the Guidelines as mandatory, rather than as
advisory.’” Robinson, 221 F. App’x at 243 (citing United States v. Sullivan, 455 F.3d 248, 265
(4th Cir. 2006)).

                                                 4
sentence” (id. at 5); and (2) “he received ineffective assistance of counsel at the time he made his

plea” because his attorney failed “to inform him of the consequences of his making a plea in his

1993 conviction, and the ultimate outcome of this plea, to possibly be used against him at a later

date[] makes this an ‘unknowing and unintelligent plea.’” (Id. at 13.) In this regard, Robinson

asserts that “if not for this non-usable prior [1993 conviction], petitioner would have received a

much lower sentence.” (Id. at 6.)

       On January 4, 2017, the United States of America (“the Government”) filed a Response in

Opposition to Robinson’s Motion. (ECF No. 73.)

       The court considers below the merit of Robinson’s Motion.

                                     II.     JURISDICTION

       The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1651(a), which states

that “[t]he Supreme Court and all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.”

                                  III.     LEGAL STANDARD

       “The writ of error coram nobis is an ancient common law remedy that modern federal

courts are authorized to issue under the All Writs Act, 28 U.S.C. § 1651(a).” Baranski v. United

States, 880 F.3d 951, 954 (8th Cir. 2018) (citing United States v. Morgan, 346 U.S. 502, 506

(1954)). “Coram nobis is an extraordinary remedy that has traditionally been used to attack

[federal] convictions with continuing consequences when the petitioner is no longer in custody2

for purposes of 28 U.S.C. § 2255.” United States v. Howze, 521 F. App’x 164, 164 (4th Cir. 2013)



2
 “‘In custody’ refers to custody for the conviction or sentence under attack in the petition for writ,
not custody for a subsequent conviction.” Dover v. United States, No. 1:12-CV-499, 2013 WL
1386635, at *1 (W.D. Mich. Apr. 4, 2013) (citing Maleng v. Cook, 490 U.S. 488, 490–91 (1989)).

                                                  5
(quoting United States v. Rhines, 640 F.3d 69, 71 (3d Cir. 2011)). “As a remedy of last resort, the

writ of error coram nobis is granted only where an error is ‘of the most fundamental character’ and

there exists no other available remedy.” United States v. Akinsade, 686 F.3d 248, 252 (4th Cir.

2012) (quoting United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988)). “The writ is

narrowly limited to ‘extraordinary’ cases presenting circumstances compelling its use ‘to achieve

justice.’” Id. at 252 (quoting United States v. Denedo, 556 U.S. 904 (2009)). “A petitioner seeking

this relief must show that ‘(1) a more usual remedy is not available; (2) valid reasons exist for not

attacking the conviction earlier; (3) adverse consequences exist from the conviction sufficient to

satisfy the case or controversy requirement of Article III; and (4) the error is of the most

fundamental character.’” Akinsade, 686 F.3d at 252 (quoting Hirabayashi v. United States, 828

F.2d 591, 604 (9th Cir. 1987)).

       “In determining whether a court must address a petition for coram nobis relief, it is

appropriate to use the same analytical framework as applied when reviewing successive habeas

corpus petitions pursuant to § 2255.” Prince v. United States, C/A No. 4:07-3179-JFA-TER, 2008

WL 1902774, at *3 (D.S.C. Apr. 25, 2008) (citing Fleming v. United States, 146 F.3d 88, 90 (2d

Cir. 1998)). “Due to the distinct similarities between coram nobis proceedings and § 2255

proceedings, § 2255 procedure is applied by analogy in coram nobis cases.” Prince v. United

States, 2008 WL 1902774, at *3 (citing Blanton v. United States, 94 F.3d 227, 235 (6th Cir. 1996)).

                                        IV.    ANALYSIS

       In the instant Motion, Robinson asserts that he is entitled to coram nobis relief as it relates

to his 1993 conviction. As his first ground for relief, Robinson attacks his 1993 conviction citing

to Bailey v. United States, 516 U.S. 137 (1995), in which the Supreme Court of the United States

held that “use” under § 924(c)(1) “requires evidence sufficient to show an active employment of



                                                  6
the firearm by the defendant, a use that makes the firearm an operative factor in relation to the

predicate offense” Bailey, 516 U.S. at 143 (alterations from original). More specifically, Robinson

argues that the “pistol under the secured seat cover of the driver[’]s seat” in his case “does [n]ot

amount to ‘use’ . . . as it pertains to Bailey’s reading of the term.” (ECF No. 56 at 3, 10.) In

response, the Government contends that Robinson’s reliance on Bailey is misplaced given the

holding of Muscarello v. United States, 524 U.S. 125, 136, 138 (1998), which states that “carry”

and “use” retain independent meanings, with the term “carry” not being limited to “immediately

accessible” or on one’s person. (ECF No. 73. at 7–8.)

       Upon its review, the court observes that Robinson’s reliance on Bailey does not provide

him an avenue for relief. Robinson previously sought coram nobis relief relying on Bailey and

this court denied that motion concluding that “whether or not Petitioner ‘actively employed’ the

firearm is entirely irrelevant and does not constitute grounds for relief under coram nobis.” (ECF

No. 42 at 7.) Based on the arguments he presented in the instant Motion, Robinson has not

provided the court with any meritorious reason to contradict its prior decision. See Durrani v.

United States, 294 F. Supp. 2d 204, 210 (D. Conn. 2003) (“Accordingly, the court will refuse to

entertain a coram nobis petition if: (1) the same grounds presented in the current petition were

determined adversely to petitioner in an earlier collateral proceeding; (2) the prior determination

was on the merits, and (3) the ‘ends of justice’ would not be served by reaching the merits of the

repetitive grounds in the current petition.” (citing Sanders v. United States, 373 U.S. 1, 15 (1963)));

Sun v. United States, 342 F. Supp. 2d 1120, 1126–27 (N.D. Ga. 2004) (“As an extraordinary

remedy, the writ of error coram nobis may not be used to relitigate matters that have already been

put in issue and determined.”) (citations omitted); United States v. Vogel, No. CRIM. 2:91-440,

2006 WL 1074899, at *2 (D.S.C. Apr. 20, 2006) (quoting Durrani). Therefore, the court denies



                                                  7
Robinson’s Motion based on Bailey.

       As his second ground for relief, Robinson asserts an ineffective assistance of counsel

argument premised on “his attorney[’]s failure to inform him of the consequences of his making a

plea in his 1993 conviction, and the ultimate outcome of this plea, to possibly be used against him

at a later date.” (ECF No. 56 at 13.) Specifically, Robinson avers that he was not informed “that

he could be held accountable to an enhancement at a later time and date by use of this conviction.”

(Id. at 14.)   Robinson further argues that had his “attorney warned him of the collateral

consequences of this conviction, it would be an unforegone [sic] conclusion that []he [] would

have . . . foregone a plea of guilty to resolve the matter, and tested the [G]overnment[’]s case . . .

.” (Id. at 15.) In response to the aforementioned, the Government asserts that Robinson failed to

meet the two-prong test outlined in Strickland v. Washington, 466 U.S. 668, 687 (1984). (See ECF

No. 73 at 8–10.)

       “Ineffective assistance of counsel constitutes the kind of fundamental error that may

subject a conviction to attack through a writ of error coram nobis.” Grooms v. United States, CR

No. 3:09-1174-CMC, 2013 WL 5771180, at *2 (D.S.C. Oct. 23, 2013) (citing Akinsade, 686 F.3d

at 252). “To prevail on an ineffective assistance of counsel claim under the Sixth Amendment,

[][Robinson] must show both that (1) his counsel was professionally unreasonable and (2) his

counsel’s deficient performance prejudiced [][Robinson]’s defense.” United States v. Swaby, 855

F.3d 233, 239 (4th Cir. 2017) (citing Strickland, 466 U.S. at 691–92). “To satisfy the first

(performance) prong of the Strickland test, petitioner must overcome a ‘strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance,’ as courts

apply a ‘heavy measure of deference to counsel’s judgments.’” Grooms, 2013 WL 5771180, at *2

(quoting Strickland, 466 U.S. at 689–91). “Whether counsel’s performance was deficient must,



                                                  8
moreover, be determined by viewing counsel’s actions or decisions in light of all surrounding

circumstances at the time the decision was made, not in the artificial light of hindsight.” Grooms,

2013 WL 5771180, at *2 (citing Strickland, 466 U.S. at 688–89).

       In considering Robinson’s arguments regarding the allegedly deficient performance of his

attorney, the court finds persuasive the observations of the United States Court of Appeals for the

Seventh Circuit, which concluded that it is not unreasonable for an attorney to fail to advise “his

client that a guilty plea could result in a later sentencing enhancement for a future crime.” United

States v. Reeves, 695 F.3d 637, 640–41 (7th Cir. 2012). In this regard, there is no “constitutional

duty to advise the client as to how he might best continue his criminal activity while minimizing

his risk of future punishment.” Id. at 640.

       As a result of the foregoing, the court finds that Robinson’s attorney did not act

unreasonably by failing to advise Robinson of the potential future consequences of 1993

conviction as it relates to the 2004 conviction. Therefore, Robinson cannot demonstrate the

requisite showing of substandard performance under Strickland. Accordingly, his claim of

ineffective assistance of counsel fails.

                                      V.      CONCLUSION

       Upon careful consideration of the entire record, the court hereby DENIES Defendant

Carlos Demond Robinson’s “Motion for a Writ of Error Corram [sic] Nobis or ‘All Great Writ

Act’ U.S.C. § 1651(a).” (ECF No. 56.)

       IT IS SO ORDERED.



                                                     United States District Judge
September 16, 2019
Columbia, South Carolina



                                                 9
